DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. (US Patent Application Publication No. 2014/0190706) in view of Bird et al. (US Patent No. 3,322,889).
In reference to claim 1, Varkey discloses a system comprising: 
an electric artificial lift system (par. 0014, an ESP); 
a power cable (Fig. 4) to provide power to the electric artificial lift system from a surface of a well (par. 0014), the power cable comprising: 
at least one conductor 400 positioned within a cable jacket (Fig. 4, the ring around conductor 400; 
a reinforcing component 408 installed around the cable jacket (Fig. 4, par. 0016); and 
a coil tube 402 welded (par. 0016, “seam-welded steel 402 becomes the coiled tubing 402”) around the reinforcing component 408.
Varkey fails to disclose that the reinforcing component is a braided tube comprising an open-weave, wherein the cable jacket is visible through the braided tube from a position external to the braided tube.  Bird discloses a power cable (Fig. 1) comprising a braided tube 7 comprising an open-weave of a reinforcing component (col. 3, line 39) around a cable jacket 8 and within a tube 9 (Figs. 1 and 2, col. 3, lines 45-51); wherein the cable jacket 8 is visible through the braided tube 7 from a position external to the braided tube 7 (col. 3, line 39, an open-weave would inherently provide visibility as an open-weave by definition leaves some space open between woven members).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form the reinforcing component as an open-weave braided tube rather than the reinforcing component disclosed by Varkey as it amounts to a substitution of known equivalents to perform the same function, which is in this case to reinforce a power cable.
In reference to claim 2, Varkey disclose three conductors (Fig. 4) but fails to disclose that each of the three conductors are positioned within three different conductor insulation layers.  Bird discloses four conductors 3 each disposed within four different insulation layers 4 (Fig. 2).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose each conductor within its own layer of insulation to ensure that each conductor is properly insulated.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. (US Patent Application Publication No. 2014/0190706) in view of Bird et al. (US Patent No. 3,322,889) as applied to claim 1 above, and further in view of Chang et al. (US Patent Application Publication No. 2016/0003016).
In reference to claim 3, Varkey and Bird fail to disclose that the open-weave of the reinforcing component comprises weaves of metal, carbon fibers, or reinforced tape.  
Chang discloses a reinforcing braid 504 comprising carbon fiber or steel (par. 0035).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form the reinforcing component from carbon fiber or steel as it amounts to a selection of a known material for its intended purpose.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. (US Patent Application Publication No. 2014/0190706) in view of Bird et al. (US Patent No. 3,322,889) as applied to claim 1 above, and further in view of Talbot et al. (US Patent Application Publication No. 2015/0170801).
In reference to claim 5, Varkey discloses that the coil tube 402 comprises a sheet of steel alloy (par. 0016) molded around the reinforcing component (Fig. 4).  Varkey fails to disclose that stainless steel is used.  
Talbot discloses that stainless steel is known in the art to function well as a coil tube welded around a power cable (par. 0011).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use stainless steel in place of the generic steel disclosed by Varkey as it amounts to a selection of a known material for its intended purpose.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. (US Patent Application Publication No. 2014/0190706) in view of Bird et al. (US Patent No. 3,322,889) as applied to claim 1 above, and further in view of Fielder et al. (US Patent Application Publication No. 2010/0288493).
In reference to claim 6, Varkey fails to disclose a production liner positionable within the well, wherein the electric artificial lift system and the power cable are installable within the production liner. 
Fielder discloses that an electric artificial lift system 1 and a power cable 80r are installable in a production liner (par. 0010).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose the cable and artificial lift system in a production liner so that fluid can be produced from the production liner.
In reference to claim 7, Varkey fails to disclose a packer positionable between the production liner and the electric artificial lift system to isolate an intake of the electric artificial lift system from an output of the electric artificial lift system.
Fielder discloses a packer 70 (par. 0011, Fig. 1) positionable between a production liner (par. 0010) and an artificial lift system 1 to isolate an intake of the lift system from an output of the lift system (Fig. 1).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a packer to ensure that produced fluid only flows in the intended direction.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. (US Patent Application Publication No. 2014/0190706) in view of Bird et al. (US Patent No. 3,322,889) as applied to claim 1 above, and further in view of Naumann et al. (US Patent Application Publication No. 2016/0258231).
In reference to claim 8, Varkey fails to disclose an additional coil tube positioned around the coil tube, wherein an annulus between the coil tube and the additional coil tube defines a production fluid flow path to the surface of the well.
Naumann discloses an artificial lift system 10 comprising an additional coil tube 34 (par. 0028) positioned around the coil tube 32 (Fig. 3, par. 0028), wherein an annulus 48 between the coil tube 32 and the additional coil tube 34 defines a production fluid flow path to the surface of the well (par. 0030, “axial fluid flowpath 48).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include an outer coil tube so that an isolated fluid flowpath can be provided to the surface.

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.
In reference to claim 1, Applicant argues that the rejection should be withdrawn as the references, particularly Bird, fail to disclose that the cable jacket is visible through the braided tube from a position external to the braided tube.  Applicant cites Fig. 1 of Bird, in which the cable jacket 8 is not visible.  
However, Bird does disclose that the braided tube 7 comprises an open-weave (col. 3, line 39).  An open-weave, by definition, includes a weave with interstices between the woven fibers.  One would have to conclude that when Bird explicitly disclosed “an open weave, or braid, or roving network 7 of fibrous material” (col. 3, lines 39-40) that the cable jacket 8 would have been visible through at least part of said open-weave.
Applicant also argues that the specification, in par. 0039 as originally filed, includes an open-weave arrangement and a cable jacket that is not visible through the open-weave.
Par. 0039 of Applicant’s specification is directed to the open-weave expanding and contracting in such a way that the cable jacket “may be visible” or result in “without the cable jacket 304 being visible”.  This does not appear relevant to Bird as the open-weave 7 disclosed by Bird is fixed in place between the cable jacket 8 and the outer tube 9 (Fig. 2).  As the open-weave is locked in place relative to the cable jacket 8, it would not be able to compress to the point where any (or all) of the openings in the weave would be closed to visibility.  Further, the spacing between the fibers of the open-weave 7, as shown in Fig. 2, appear to be wide enough to allow visibility.
Applicant also argues that the open-weave 7 of Bird is different than the braided tube of the present case and therefore does not disclose or suggest the claimed braided tube.  Applicant further points out distinctions such as the claimed cable jacket and reinforcing component being uncoupled rather than embedded.  
The examiner agrees that these features are not taught by Bird.  However, these distinctions, while present in the specification, are not articulated in the claims.
Last, Applicant argues that the combination of references is based on impermissible hindsight; that the Office Action provided no evidence that reinforcing a power cable was actually a problem in Varkey; and that no motivation to substitute the teachings of the references was identified.
The examiner finds this unpersuasive as Varkey discloses a reinforcing component 408 (Fig. 4) that is “a supportive rubberized matrix” (par. 0009).  As Varkey discloses the use of “a supportive rubberized matrix” (par. 0009) there is clearly a disclosed desire for reinforcing the power cable (with said rubberized matrix).  Further, the substitution of one power cable reinforcing component for another power cable reinforcing component amounts to a substitution of known equivalents, which is a clear motivation to combine the teachings (see MPEP 2144.06).  As all of the limitations of the claim are disclosed and there is a reason to combine the teachings, the rejection is not based on impermissible hindsight.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



9/28/22